   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 1 of 31



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

DEBRA SPERO, as Natural Mother of V.S.,
an infant,

            PLAINTIFFS                         Civil Action No.: 3:17:CV-7 (GTS-DEP)

-VS-


VESTAL CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, VESTAL CENTRAL
SCHOOL DISTRICT, JEFFREY AHEARN, Superintendent
of Schools, and ALBERT A. PENNA, Interim Principal
of Vestal High School, in their Individual and Official
Capacities,

            DEFENDANTS
______________________________________

______________________________________________________________________________
      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
 SUMMARY JUDGEMENT AND IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                            SUMMARY JUDGMENT
______________________________________________________________________________

                         LEGAL SERVICES OF CENTRAL NEW YORK, INC.
                         Willa S. Payne, Esq. (Bar No: 517751)
                         Susan M. Young, Esq. (Bar No: 102862)
                         Joshua Cotter, Esq. (Bar No: 518217)
                         Attorneys for the Plaintiff
                         221 South Warren Street, Suite 300
                         Syracuse, NY 13202
                         (607)-766-8118
                         wpayne@lscny.org
       Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 2 of 31



                                                      TABLE OF CONTENTS
                                                                                                                               Page
PRELIMINARY STATEMENT…………………………………………………...…………..1
STATEMENT OF FACTS……………………………………………………………………...1
PROCEDURAL HISTORY…………………………………………………………………….7
STANDARD OF REVIEW……………………………………………………………………..7
ARGUMENT…………………………………………………………………………………….8
I.       DEFENDANTS VIOLATED PLAINTIFF’S FIRST AMENDMENT RIGHTS
             A. It was not Reasonably Foreseeable that V.S.’s Speech Would Create
                Substantial Disruption ……………………………………………………..8
                   i. Nature of Speech……………………………………...…………......9
                  ii. The Context of V.S.’s Speech……………………………………...11
                 iii. Words and Actions of Administrators………………...……….…12
                 iv. Defendants Can’t Prove Foreseeable Substantial Disruption by
                       Claiming V.S.’s Speech Was Angry………...…….…………...….13
                  v.   V.S.’s Speech Caused No Actual Disruption …………………….14
                           a. Prior to First Suspension…………………………………..14
                           b. Post-Suspension Claims of Disruption……………...…….17
                                         1. The District’s Speculation, Conjecture, and Hearsay do not
                                         Fill the Holes in the Record…………………………………….19
              B. The Extraordinarily Severe Punishment Also Supports the Conclusion
                 that Defendants Violated the First Amendment…………….…………..                                                               20
              C. Defendants Remaining Arguments Lack Merit……................................                                            23
II.      DEFENDANTS VIOLATED PLAINTIFF’S RIGHT TO SUBSTANTIVE DUE
         PROCESS ……………………………………………………………..…………..…..                                                                                     23
III.     THE INDIVIDUAL DEFENDANTS ARE NOT ENTITLED TO QUALIFIED
         IMMUNITY....................................................................................................................   24
IV.      PLAINTIFFS ARE ENTITLED TO A PERMANENT INJUNCTION.…………..                                                                       25

CONCLUSION…………………………………………………………………………....….. 25




                                              TABLE OF AUTHORITIES
Case Name                                                                                                            Page Found


                                                                   i
      Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 3 of 31



Ashcroft v. al-Kidd
563 U.S. 731 (2011)……………………………………………………………………………..24
Bery v. City of New York
97 F.3d 689(2d Cir. 1996)…..........................................................................................................25
Bessuink v. Woodland R-IV Sch. Dist.
30 F. Supp.2d 1175 (E.D. Mo. 1998)……………………………………………………………13
Bethel School Dist. No. 403 v. Fraser
478 U.S. 675 (1986)…....................................................................................................................11
Bradford v. Norwich City Sch. Dist
54 F.Supp.3d 177 (N.D.N.Y. 2014)….......................................................................................10,11
Burge v. Colton Sch. Dist. 53
100 F. Supp. 3d 1057 (D. Or. 2015)...........................................................................................18,19
Byrnie v. Town of Cromwell Bd. of Educ.
243 F.3d 93, 101 (2d Cir. 2001)…...................................................................................................8
Cuff v. Valley Cent. Sch. Dist.
677 F.3d 109 (2d Cir. 2012)…...............................................................................................passim
DC v. Valley Cent. Sch. Dist.
No. 7:09-cv-9036, 2013 U.S. Dist. LEXIS 74177 (S.D.N.Y. Mar. 20, 2013)…..........................12
DeFabio v. E. Hampton Union Free Sch. Dist.
658 F. Supp. 2d 461 (E.D.N.Y. 2009)…......................................................................................23
Doninger v. Niehoff
527 F.3d 41 (2d Cir. 2008)….................................................................................................passim
Flaherty v. Keystone Oaks Sch. Dist.
247 F. Supp. 2d 698 (W.D. Pa. 2003)……………………………………………………….……19
Gill v. Pidlypchak
389 F.3d 379 (2d Cir. 2004)………………………………………………………………………22
Horton v. Bd. of Educ.
2017 U.S. Dist. LEXIS 60719 (N.D.N.Y. Apr 21, 2017) …...........................................................23


                                                                    ii
      Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 4 of 31



J.C. v. Beverly Hills Unified School District
711 F.Supp.2d 1094 (C.D.Cal. 2010)…....................................................................................16, 17
J.C. v. Laverne Pub. Sch. Dist.
2018 U.S. Dist. LEXIS 57904 (W.D. Okla. 2018)…......................................................................23
J.S. v. Blue Mt. Sch. Dist.
650 F.3d 915 (3dCir. 2011)……………………………………………………………...……14, 19
Lavine v. Blaine Sch. Dist.
257 F.3d 981 (9th Cir. 2001) …................................................................................................12, 22
Mardis v. Hannibal Pub. Sch. Dist. # 60
2009 U.S. Dist. LEXIS 36016 (E.D. Mo. 2009) …........................................................................20
Morse v. Frederick
551 US 393 (2007)…....................................................................................................................10
NYCLU v. New York City Transit Auth.
684 F.3d 286 (2d Cir. 2011)…....................................................................................................8, 25
Porter v. Quarantillo
722 F.3d 94 (2d Cir. 2013) …........................................................................................................8
R.O. v. Ithaca City Sch. Dist.
645 F.3d 533 (2d Cir. 2011) ….........................................................................................................8
Rosa R. v. Connelly
889 F.2d 435 (2d Cir. 1989)………………………………………………………………………25
Schoenecker v. Koopman
349 F. Supp. 3d 745 (E.D. Wis. 2018)….......................................................................................19
Snyder v. Phelps
562 U.S. 443 (2011)……………………………………………………………………………10
Tinker v. Des Moines Indep. Cmty. Sch. Dist.
393 U.S. 503 (1969)…............................................................................................................passim
T.V. v. Smith-Green Cmty. Sch. Corp.
807 F. Supp. 2d 767 (N.D. Ind. 2011)…........................................................................................16


                                                                   iii
     Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 5 of 31



Vincent v. Yelich
718 F.3d 157 (2d Cir. 2013)………………………………………………………………………24
Walczyk v. Rio
496 F.3d 139 (2d Cir. 2007)………………………………………………………………………24
Wisniewski v. Bd. of Educ.
494 F.3d 34 (2d Cir. 2007)…................................................................................................passim




                                                                iv
       Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 6 of 31



                                          PRELIMINARY STATEMENT
           This civil rights action challenges the Vestal Central School District’s (“District’s)

suspension of V.S., a seventeen-year-old student of color at Vestal High School (“High School”)

as a violation of his First Amendment and Substantive Due Process rights. In December 2016,

V.S. spoke out on Twitter about the racism he experienced at his high school. Unconnected to

the tweets, V.S. also posted a video on Snapchat of his sister making sure her permitted gun is

unloaded and safely stowing it in it's safe. Because of V.S.’s speech, defendants suspended him

for eighteen months, effectively ending his high school career

           Plaintiff is entitled to summary judgment holding that defendants’ suspension violated

the First Amendment because it was not reasonably foreseeable that V.S.’s speech would cause

substantial disruption. His tweets, which contained no threats or implied threats, and the video

showing the safe storage of a gun were not violent or threatening and there were no other facts

surrounding the speech that suggested disruption. The District’s response to V.S.’s speech,

including the punishment, was unreasonable. All factors in the First Amendment analysis

applicable to student off-campus speech weigh in favor of finding a First Amendment violation.

           Plaintiff can also demonstrate that his right to Substantive Due Process was violated by

the lengthy and irrational suspension imposed by the defendants. The suspension was not

rationally related to his conduct, was shocking in its length, and was motivated by bad faith.

                                                  STATEMENT OF FACTS

           Defendants suspended V.S., a Vestal High School senior only four months from

graduation, for eighteen months. (St1. ¶¶ 1, 24-25, 42-46, 210.) V.S.’s suspension occurred

shortly after he charged the District with racist actions against him and failure to protect him and



1
    ‘St’ refers to Plaintiff’s Statement of Material Facts

                                                             ‐1‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 7 of 31



other students of color from the racist acts of fellow students and teachers. (St. ¶¶ 55-59.) V.S.,

the son of a Guyanese mother, identifies as a student of color. (St. ¶ 2.)

                                      V.S.’s Social Media Postings

       On December 2 and December 5, 2016, outside of school, V.S. issued a series of tweets

expressing his opinion that the District and his teacher had subjected him and other students to

racist actions. (St. ¶¶ 55-59.) Because of the political/social nature and public importance of the

District’s racist actions, V.S. directed one tweet string to the local news media. (St. ¶ 56.) The

remaining tweets were not directed at any one individual or entity. (St. ¶¶ 45, 58-59.) On

December 2, 2016, V.S. tweeted:

      “I love being discriminated and prejudiced in the vestal high school system. Crazy how
       racism will never fade away, we are stuck”
       “@WBNG12NEWS suspended from school for calling my teacher a racist after being
       separated with 4 other students because of our color”
      “@WBNG12NEWS then she reported me after a day for feeling threatened by me after I
       attempted to report her, and I was told I wasn't going” and “@WBNG12NEWS to be
       acknowledged because I have no say. Vestal High School is corrupt and unfair to its
       colored students. And we need help.”
      “How can you allow racism to brew within your staff and discipline the one trying to
       shine attention to the racism that is going on #truthwillprevail.” (St. ¶¶ 55-56, 58.)

Three days later on December 5, 2016 V.S. tweeted:

      “End racism within our schools, how are you supposed to teach the young minds while
       (yours) is stuck in such an evil way #vestalhighschool” (St. ¶ 59.)

       On December 7, 2016, two days after V.S.’s last tweet, he posted on a different social

media platform, Snapchat. (St. ¶ 70.) The post was a 10-second video of his sister, a licensed

firearm owner, demonstrating to her mother how to make sure a gun is unloaded and then safely

store it. (St. ¶¶ 69-70.) V.S. is not in the video and does not say anything during the video. (St. ¶

74.) The video, like all images on Snapchat, was accessible only to V.S.’s followers and

disappeared from the platform after a short time. (St. ¶ 67.) Nothing on V.S.’s Snapchat account


                                                ‐2‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 8 of 31



made reference to allegations of racism, V.S.’s suspension, the District, or any student, teacher or

administrator in the District. (St. ¶ 73.) There is no threat, implied or explicit, to use the weapon

in the Snapchat video. (St. ¶ 71.)

                V.S.’s Five-Day Suspension Based on Conjecture and Rumors
         On December 8, 2017, at around 11 a.m., J.P. a senior student discussed V.S.’ tweets and

Snapchat video in the “commons”, a large cafeteria-type space used by upperclassmen. (St. ¶¶

76-77.) J.P. told other students V.S. had posted “pictures of guns” and was saying “threatening

things on twitter.” (St. ¶ 84.) These false rumors led students like M.D. to believe the Snapchat

video was captioned something like “watch out Vestal” or “I’m coming for you Vestal.” (St. ¶

79.) Around the same time, a school friend contacted V.S., who was visiting his girlfriend in the

hospital, to let him know that two girls were spreading rumors about his social media posts. (St.

¶ 86.)

         At 11:11 a.m. on December 8, 2016, two students, C.G. and S.C., escorted J.P. to the

office of School Resource Office Talbut. (St. ¶ 88.) Using his phone, SRO Talbut took pictures

of the tweets and recorded the Snapchat off of J.P.’s phone. (St. ¶ 89.) At the time SRO Talbut

took pictures of the tweets, they had been up for several days and had a total of eight “likes.” (St.

¶ 90.) At approximately 11:20 a.m., SRO Talbut called Assistant Principal Caddick who was at

the District Office with Principal Penna and Assistant Principal Kasson. (St. ¶¶ 94-95.)

         Principal Penna and Assistant Principals Caddick and Kasson (collectively “the

administrators”) then returned to the High School and went directly to Ms. Caddick’s office to

meet with SRO Talbut. (St. ¶¶ 96-97.) They first saw V.S.’s social media posts during that

meeting. (St. ¶ 98.) Principal Penna was upset by V.S.’s tweets, which he viewed as slanderous,

defaming, alarming, concerning, disparaging, untrue, and damaging to the school district. (St. ¶¶

107-109.) At approximately 12:25, SRO Talbut received a call from the father of M.D. because

                                                 ‐3‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 9 of 31



M.D. had told her father about the rumors circulating in the commons. (St. ¶¶ 101-102.) After

speaking with Mr. Dauber, Officer Talbut received a call from J.P’s mother. (St. ¶ 103.)

        V.S.’s father called the school at 12:27 p.m. to alert Principal Penna to the false rumors.

(St. ¶ 87.) At approximately 12:44 p.m., Principal Penna called Mr. Spero and told him that V.S.

would be suspended an additional five days. (St. ¶ 111.) During their phone conversation, Mr.

Spero informed the administrators that (1) the gun was in his home under lock and key; (2) the

female in the video was V.S.’s sister; (3) the gun belonged to V.S.’s sister who had a concealed

carry permit; and (4) V.S. had no access to the weapon. (St. ¶ 110.) Before hanging up with Mr.

Spero, Penna directed him to “Get the cell phone away from [VS].” (St. ¶ 112.) The information

from Mr. Spero had no impact on Principal Penna, who already had decided to suspend V.S. This

decision was made without (1) any discussion with students who had seen the tweets or video;

(2) knowing when the tweets and Snapchat were posted; (3) speaking with V.S. or viewing his

disciplinary history; or (4) speaking with staff other than SRO Talbut. (St. ¶¶ 114-121.)

       Approximately one hour after Mr. Spero’s phone call, SRO Talbut went to the Spero

home. (St. ¶ 123.) Prior to the visit, SRO Talbut estimates eight to ten students talked to him

about V.S.’s social media posts. (St. ¶ 122.) He had brief conversations with each, letting them

know the school was dealing with the situation. (Id.) The Speros fully cooperated with SRO

Talbut. (St. ¶ 124.) He confirmed that V.S.’s sister had a valid permit and that her gun was

securely locked in a fingerprint protected case. (Id.) There was nothing criminal about the video

or V.S.’s sister’s possession of her legally acquired licensed firearm, and no charges were

pressed against either V.S. or his sister. (St. ¶ 125.) SRO Talbut returned to school and reported

his findings to the administration. (St. ¶ 126.)




                                                   ‐4‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 10 of 31



        Three or four students approached SRO Talbut about V.S. when the officer returned to

school. (St. ¶ 127.) He informed those students the situation was being dealt with. (Id.). At

least two students spoke with him out of concern for V.S. (St. ¶ 128.) At the very end of the day

he spoke with the two girls who initially reported the social media posts to him. (St. ¶ 129.)

Both girls had been given a hard time by other students for reporting V.S. (Id.) Ms. Caddick

spoke to only one student that afternoon and that student was supportive of V.S. (St. ¶¶ 133-

135.) Mr. Kasson spoke to approximately five to ten students but only very briefly when they

entered the assistant principals’ office. (St. ¶ 132.)

        No classes were cancelled, no after school activities were cancelled, and no teachers left

school. (St. ¶¶ 143-145.) Despite knowing that neither the tweets nor the Snapchat video

threatened harm to the school or its students or staff and that the gun in the video was permitted

and in a gun safe, the District did not use any of its available methods --- e.g., its text message

system or website --- to refute the false rumors that had circulated about the contents of the video

and thus prevent the “substantial disruption” it claims to have feared. (St. ¶¶ 148-153.) The

District received no emails concerning V.S.’s social media posts from December 2nd-17th (St. ¶

184.) The majority of students who were in Ms. Dyer’s class with V.S. did not see the social

media posts. (St. ¶ 171.) Only three of the students in Ms. Dyer’s class saw the Snapchat video.

(St. ¶ 171.) None of the students said they were fearful or intimidated by V.S. (St. ¶¶ 168-169.)

        The administrators also decided to cancel an unannounced lockdown drill that was

scheduled for December 9, 2016. (St. ¶ 117.) Although the purpose of the drill is to make

students think there is an active shooter in the school, the District claims it cancelled the drill out

of concern that students would think that there was an active shooter. (St. ¶¶ 138-140.) The drill




                                                  ‐5‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 11 of 31



was rescheduled for three school days later and the District suffered no consequences from the

New York State Education Department because of the cancellation. (St. ¶¶ 141-142.)

       After being told of the five-day suspension for his social media posts and talking about

his previous suspension, V.S. tweeted three more times expressing his frustration with his

suspension, including: “Me trying to spread awareness to the racism I had to face is nothing

wrong. I would never hurt a soul, I just wanted to help. I love everyone.” (V.S. December 8th

Tweets, Payne Decl. Ex. DD,)

       The following day, on December 9, 2016, Principal Penna sent pre-suspension and

suspension letters to V.S. (St. ¶ 175.) The letters set forth as a rationale for suspending V.S.:

that V.S. said his previous suspension was “unfair,” even though he was directed not to; V.S.’

tweets from December 2nd to December 5th; and his social media postings on December 7th (St.

¶¶ 181-183). On December 14, 2016, V.S. was served with the Notice of Superintendent’s

Hearing, mirroring the charges set forth in the December 9, 2016 letters. (St. ¶ 193.)

       Except for the calls from Mr. Dauber, Ms. Padavona and Mr. Spero, the District has no

independent recollection or records indicating the identities of parents or community members

who called regarding V.S. from December 8, 2016 to December 18, 2016. (St. ¶ 190.) There is

also no record of email complaints about V.S.’s social media postings during that time period.

(St. ¶ 184.) On December 18, V.S.’s former attorney issued a press statement that was covered by

the media. (St. ¶ 185.) The District has records of phone calls and emails about V.S. after the

media coverage started on December 18, 2016. (St. ¶¶ 186-190.) The emails the District received

all supported V.S. and objected to the District’s decision to suspend V.S., and not his social

media posts. (St. ¶¶188-189.)




                                                 ‐6‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 12 of 31



                                   Superintendent’s Hearing
        At V.S.’s superintendent hearing, the District sought an additional suspension of 18

months. (St. ¶ 204.) The reason for such a long suspension recommendation was stated by the

District’s attorney at the close of the hearing: “[V.S.] really up[ped] the ante by going out into

social media and . . . harassing and defaming the teacher and school district with intent to

harm...” (St. ¶ 205.) During the hearing, V.S. attended school pursuant to a contract of conduct

and several of his teachers commended the effort he was putting forward. (St. ¶ 199.) On

February 3, 2017, the hearing officer found V.S. guilty of being insubordinate, engaging in

conduct that is disruptive, threatening to use a weapon, and engaging in defamation, harassment

and intimidation. (St. ¶¶ 25-27, 183.) The hearing officer adopted the punishment recommended

by the school district’s attorney. (St. ¶ 206.)

        On February 7, 2017, Superintendent Ahearn issued a Decision affirming the hearing

officer’s findings and full suspension recommendation. (St. ¶ 209.) He affirmed based on (1)

conduct V.S. had already been punished for, (2) his disciplinary history, (3) the “low level”

classes he was taking, (3) V.S’s claim that the District acted in a racist manner, (4) his alleged

“defaming of a teacher,” and (5) the alleged disruption to the district. (St. ¶¶ 221-227.) Plaintiff

appealed V.S.’s suspension to the District’s Board on February 23, 2017, which upheld the

suspension on March 18, 2017. (St. ¶ 234.)

                                    PROCEDURAL POSTURE

        After the completion of discovery, defendants moved for summary judgment. Plaintiff

now cross moves for summary judgment with a request for a permanent injunction requiring the

District to expunge all references to his suspension from his record.




                                                  ‐7‐
     Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 13 of 31



                                   STANDARD OF REVIEW
        Defendants’ memorandum sets forth the standard for summary judgment, which we adopt

as supplemented here. The non-movant cannot escape summary judgment, by relying on

conclusory allegations and unsubstantiated speculation. See Byrnie v. Town of Cromwell Bd. of

Educ., 243 F.3d 93, 101 (2d Cir. 2001). Hearsay testimony that does not fit into one of the

exceptions cannot be considered on a motion for summary judgment. See Porter v. Quarantillo,

722 F.3d 94, 97 (2d Cir. 2013).

        To obtain a permanent injunction, the moving party must show actual success on the

merits and irreparable harm. See NYCLU v. New York City Transit Auth., 684 F.3d 286, 294 (2d

Cir. 2011).

                                       ARGUMENT

I.      DEFENDANTS VIOLATED PLAINTIFF’S FIRST AMENDMENT RIGHTS
        A school district may not penalize a student for off- campus speech unless the speech

foreseeably created a risk of substantial disruption, and it was foreseeable that the speech would

reach the school. Doninger v. Niehoff, 527 F.3d 41, 48 (2d Cir. 2008). The focus in determining

whether a First Amendment violation has occurred must always be on the reasonableness of the

District’s response. Cuff v. Valley Cent. Sch. Dist., 677 F.3d 109, 113 (2d Cir. 2012)

        A. It was not Reasonably Foreseeable that V.S.’s Speech Would Create Substantial
        Disruption

        "[S]peech that is neither vulgar, lewd, indecent or plainly offensive . . . may not [be]

regulate[d] . . . unless it would materially and substantially disrupt classwork and discipline in

the school.” R.O. v. Ithaca City Sch. Dist., 645 F.3d 533, 540 (2d Cir. 2011). V.S.’s speech was

not vulgar, lewd, indecent, or offensive, so defendants were permitted to discipline him only if

the speech “would foreseeably create a risk of substantial disruption within the school

environment.” Doninger v. Niehoff, 527 F.3d 41, 48 (2d Cir. 2008). “The [reasonable

                                                 ‐8‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 14 of 31



foreseeability] test is an objective one, focusing on the reasonableness of the school

administration's response, not on the intent of the student.” Cuff, 677 F.3d at 113. Although an

actual disruption is not required, school officials must have more than an “undifferentiated fear

or apprehension of disturbance” to overcome students’ First Amendment right to freedom of

expression. Tinker, 393 U.S. at 508. School officials must show that the regulation or prohibition

of student speech was caused by something more than a “mere desire to avoid the discomfort and

unpleasantness that always accompany an unpopular viewpoint.” Id. at 509.

       While there is no bright line test to determine how substantial a disruption must be or for

identifying the facts necessary to reasonably forecast substantial disruption, a comparison of the

facts in this case with Second Circuit and other precedent demonstrates that substantial

disruption could not reasonably be forecast from V.S.’ speech. The District’s unreasonable

response, including the unwarranted length of the suspension, further demonstrates that it

violated the First Amendment. See Cuff, 677 F.3d at 113.

       i. Nature of the Speech

       As the pre-suspension letter, suspension letter, hearing officer’s findings, attorney for the

district’s recommendation at the close of V.S.’s Supt. Hearing, and Supt. Ahearn’s decision all

clearly state, V.S. was suspended for engaging in three forms of speech: (1) discussing his

suspension, (2) tweeting about the perceived racism in the School District, and (3) Snapchatting

a video of his sister safely putting away a firearm. Both alone and in combination, none of this

speech approaches the threshold for permissible discipline.

       The Second Circuit cases allowing school discipline for non-lewd or vulgar student

speech all involve either a threat of violence or a message that by its terms urges disruption of

school activities. See Cuff, 677 F.3d at 111 (student drew a cartoon of an astronaut adding his



                                                ‐9‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 15 of 31



desire “to blow up the school with the teachers in it”); Doninger, 527 F.3d at 45 (student posted a

message on her publicly accessible blog falsely asserting that a scheduled activity had been

canceled “due to douchebags in central office” and urged students to complain to administrators

about the fake cancellation); Wisniewski v. Bd. of Educ., 494 F.3d 34, 36 (2d Cir. 2007) (student

sent IM to his “buddy” group that showed “a small drawing of a pistol firing a bullet at a

person’s head” with the message “Kill Mr. VanderMolen,” the student’s English teacher); see

also Bradford v. Norwich City Sch. Dist, 54 F.Supp.3d 177, 180-81 (N.D.N.Y. 2014) (students

exchanged a series of text messages detailing how they would kill another student).

       In contrast, there is no explicit or implicit threat in V.S.’s tweets, discussions with other

students, or the Snapchat video. The Snapchat video is clearly a gun safety demonstration.

V.S.’s sister shows how she checks her gun to make sure it is unloaded and then safely stores it.

The tweets and complaints to other students are pure statements of opinion, some related to

V.S’s discipline and some to more general issues of racism in the District. Only by viewing

plaintiff’s statements of opinion through a lens that assumes students of color who speak out

against racism are inherently dangerous could one conclude that disruption was to be feared.

       Instead, V.S.’s speech was on a matter of public concern --- racism in the District.

Speech is a matter of public concern “when it can be fairly considered as relating to any matter

of political, social or other concern to the community or when it is a subject of legitimate news

interest . . . “ Snyder v. Phelps, 562 U.S. 443, 453 (2011) (internal citations and quotation marks

omitted). The majority of V.S.’s speech, i.e. all the tweets, concerned perceived racism at the

District’s high school. Thus, V.S.’s speech is entitled to the highest degree of protection.

       Although the Second Circuit has not addressed the issue, Supreme Court precedent

strongly suggests that school speech on a matter of public concern is entitled to greater



                                                ‐ 10 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 16 of 31



protection than other speech. See Morse v. Frederick, 551 US 393, 403 (2007) (holding that

speech in question was not political and could be penalized because it reasonably could be read

as promoting illegal drug use but stating that [p]olitical speech, of course, is "at the core of what

the First Amendment is designed to protect") (internal quotation marks and citations omitted);

Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 680 (1986) (noting the "marked distinction

between the political 'message' of the armbands in Tinker and the sexual content of [Fraser's]

speech"). Following Supreme Court precedent, this court should weigh the political nature of

V.S.’s speech in his favor as it applies the Second Circuit’s test for foreseeable disruption.

       ii. The Context of V.S.’s Speech

       Second Circuit caselaw instructs that speech aimed at a particular administrator or teacher

better supports a conclusion that substantial disruption is predictable than does more generalized

speech. See Doninger v. Niehoff, 642 F.3d 332, 341 (2d Cir. 2011) (“Doninger II) (speech

identified an administrator); Wisniewski 494 F.3d at 36 (speech identified a teacher); Bradford, 54

F.Supp.3d at 180 (speech identified a student). V.S.’s tweets did not identify an educator,

administrator or a student of Vestal High School by name or title. The video did not have anything

to do with the District. Thus, not only was V.S.’s speech not threatening, but it was also not aimed

at a particular individual. This too, refutes the argument that the tweets could be reasonably

predicted to cause a substantial disruption.

       Moreover, V.S.’s disciplinary record provides no reason to interpret his speech as

threatening or violent. His anecdotal record contained only minor infractions and he had no

criminal record, no history of emotional disturbance, no history of threats against the school, and

no history of out-of-school suspensions prior to December 2016. (St. ¶¶ 154-163.) Students at the

school were not afraid of him or fearful that he might harm someone. See Dauber Dep.95:3-5(“I



                                                ‐ 11 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 17 of 31



know [V.S.] used to always preach like love and acceptance. . .”) See Penna Dep. 240:24-241:1

(“…he was quite popular in school. Lots of people knew [V.S.]. He was a very popular social

young man.”); cf Cuff., 677 F.3d at 113-114 (upholding a suspension where, among other

things, the student had a history of engaging in threatening speech and a long disciplinary

history.); Lavine v. Blaine Sch. Dist. 257 F. 3d 981, 984, 989-90 (9th Cir. 2001) (upholding a

suspension for a poem explicitly describing a mass shooting and his own suicide where the

student had a history of suicidal ideations and had recent troubles in his family life); DC v.

Valley Cent. Sch. Dist., 2013 U.S. Dist. LEXIS 74177, at *13-14 (S.D.N.Y. Mar. 20, 2013)

(holding that because of past disruptions stemming from a student’s racist speech, the school

district reasonably assumed that the racist speech at issue would create a substantial disruption.);

No such historical context exists for V.S.’s speech.

       The hearing record contains nine examples of pictures posted by Caucasian students

holding guns and in one memorable instance wearing masks as they did so. Superintendent

Ahearn viewed all these photos before issuing the 18-month suspension. (St. ¶ 214.) No

reasonable administrator could view V.S.’s Snapchat video of his sister lawfully and safely

storing her gun as likely to be disruptive in the face of an evident widespread gun culture in

which photos of Caucasian students holding guns while wearing masks passed as being

“innocuous” and “innocent”. (St. ¶216.)

       iii. Words and Actions of Administrators

       Finally, the actions and statements of administrators, their representatives and the hearing

officer may be the best evidence that the District foresaw no substantial disruption from V.S.’s

speech but was instead concerned about its reputation and controversy that accusations of racism

might cause. Principal Penna was upset by the content of V.S.’s tweets, which he viewed as not



                                               ‐ 12 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 18 of 31



only damaging to the district but an attack on himself personally. (St. ¶¶ 106-108.) He

described the tweets as slanderous, defaming, alarming, disparaging and untrue. (Id.) Principal

Penna’s emotional reaction to the viewing of the tweets and hasty decision to suspend V.S. is

very similar to that of the principal in Bessuink v. Woodland R-IV Sch. Dist., 30 F. Supp.2d 1175,

1178-1180 (E.D. Mo. 1998) (finding the principal’s quick decision to discipline the student,

without speaking to any other students, was based upon his emotional reaction to the speech

rather than any actual fear of disruption). He did not speak to any students prior to suspending

V.S. (St. ¶118.) In his first phone call with Mr. Spero wherein he suspended V.S., he did not

express concern about a threat to the school; rather he told Mr. Penna to “get the phone away

from V.S.,” so V.S. would stop tweeting that the school district was racist. (St. ¶¶ 94-95.)

       Evidence of the defendants’ concern over their reputation as a result of V.S.’s accusations

of racism is found throughout their affidavits and testimony (St. ¶¶ 88-90, 180, 192; Sherwood

Decision, [Payne Ex. L]; Aff. Of Sup’t. Ahearn ¶¶ 14, 15, 17, 55, 65, 67 Payne Decl. Ex. XX;

Aff. of Deborah Caddick, ¶¶ 32-38, attached to Payne Decl. as Ex. KKK.) When it came time to

suggest discipline for V.S., the District’s attorney stated on the record it was seeking an 18

month suspension because V.S.’s postings on “social media” “up[ped ]the ante” by “harassing

and defaming” the teacher and the District. Defamation and harassment could only flow from the

content of V.S.’s tweets. Clearly, the attorney was concerned about V.S.’s perceived assault on

the reputation of the District rather than any combination of circumstances that might reasonably

have been perceived as a threat of violence. Finally, the District entered into a contract allowing

V.S. to return to school during the pendency of the hearing, demonstrating that they did not fear

substantial disruption. Indeed, no such disruption occurred.

      iv. Defendants Cannot Prove Foreseeable Substantial Disruption by Claiming V.S’s
Speech was Angry.

                                                ‐ 13 ‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 19 of 31



          In an attempt to avoid the conclusion that no substantial disruption could have been forecast

from V.S.’s speech, defendants claim that V.S.’s tweets were angry, which made the prediction of

disruption reasonable. The gravamen of this argument appears to be that because the tweets were

angry, students would have assumed posting the gun video was a threat. This is pure sophistry.

A statement that an entity is racist is an opinion, no matter the degree of anger. It is not a threat.

Students can and should express anger at perceived injustices. Nor does a Snapchat video of a

young woman safely storing a gun posted two days later magically convert the opinion into a

threat.

          v. V.S.’s Speech Caused no Actual Disruption.

          Defendants also contend that showing actual disruption conclusively proved that it was

foreseeable substantial disruption would occur. The district’s logical fallacy fails for two

reasons. First, only minimal and non-cognizable disruption occurred. Second, any disruption

that did occur was the result not of V.S.’s speech but of untrue rumors concerning that speech

and the inept reaction of the District after it learned that the rumors were untrue. Actual

disruption is relevant to the substantial disruption question only if there is an actual nexus

between V.S.’s speech and the claimed actual disruption. See J.S. v. Blue Mt. Sch. Dist., 650

F.3d 915, 929 n. 6 (3d Cir. 2011) (en banc) (stating that disruptions unrelated to the speech at

issue are not relevant to the inquiry into the level of disruption the speech at issue caused.); see

also Latour v. Riverside Beaver Sch. Dist., 2005 U.S. Dist. LEXIS 35919, at *6 (W.D. Pa. 2005).

                                 a. Prior to First Suspension

          There were no substantial disruptions to schoolwork or discipline attributable to V.S.’s

speech prior to the District’s first decision to suspend. The competent evidence shows only that:

(1) Penna, Caddick, and Kasson left their leadership council meeting twenty minutes after the



                                                  ‐ 14 ‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 20 of 31



time it was scheduled to end; (2) three girls brought the social media postings to the attention of

SRO Talbut; (3) Eric Dauber, MD’s father, and possibly J.P.’s mother called SRO Talbut, and

discussions occurred in common areas of the school. 2 (St. ¶¶ 76, 88, 94-95, 101-103.)

         To the extent that the discussions and reports involved false rumors of threats, the

responsibility belonged not to V.S. but rather to the students who spread the rumors, sometimes

without even having viewed the video. It is abundantly clear from the record that the few

students who expressed concern, outside of J.P., were motivated by false rumors rather than the

posts themselves. (St. ¶ 78.) While Defendants claim that students were frightened by V.S’s

speech and rely extensively on the testimony of M.D. for that proposition, they fail to note that

M.D. had never actually seen any of V.S.’s postings. (St. ¶¶ 79-80.) Her belief that V.S.’s

postings were “scary” and her “freaking out” were based solely on false rumors her friend J.P.

spread. (Id.). In fact, upon viewing the tweets for the first time during her deposition, M.D.

became visibly upset, began to cry, and needed to take a break because she realized the evident

double standard that was at play for students of color. (St. ¶¶ 81-83.) Because the hallway gossip

and parental phone calls had their genesis in false rumors, the requisite nexus to V.S.’s speech is

lacking.

         Defendants’ suggestion that it is irrelevant that false rumors, rather than V.S’ speech,

caused the disruption misconstrues V.S.’s position and distorts the precedent. The contention is

based on cases holding that the intent behind student speech is irrelevant. V.S. does not argue

that the intent of his speech is relevant or even ask that this Court discern intent. Cuff and




2
  Other purported instances contained in Defendants’ statement of facts are not supported by competent record
evidence, are based on speculation, hearsay and conjecture and thus are not admissible on a motion for summary
judgment. For example, “The flood of phone calls so constant . . . staff did not even have time to record the calls and
reports came in.” and “Some parents asked if they should not have their children come to school.” (Defs’ SOMF
¶¶122,123.)

                                                        ‐ 15 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 21 of 31



Wisniewski do not, as defendants urge, stand for the proposition that it does not matter that the

actual speech was innocuous. In those cases, the response generated from the speech at issue was

directly related to the content of the speech. See Cuff, 677 F.3d at 114-15 (finding disruption

foreseeable from student’s sharing of his violent drawing); Wisniewski, 494 F.3d at 38-39

(finding that student’s actual drawing created a foreseeable risk of substantial disruption).

Although intent was irrelevant in the court’s analysis in both cases, see Cuff, 677 F.3d at 114;

Wisniewski, 494 F.3d at 40, the actual content of the speech was dispositive. In both cases, there

was a nexus between the content of the speech and the alleged disruption. That nexus is lacking

here, so no substantial disruption can be attributed to V.S.’s speech. To hold otherwise would

put students at risk of suspension any time other students spread untrue rumors about something

they post online.

         In addition to the disruption attributable to the Vestal High School students who spread

the false rumors, the Vestal administrators also share part of the responsibility for the resulting

disruption. See Cuff, 677 F.3d at 113 (requiring a focus on the reasonableness of the school’s

response). Once defendants viewed V.S.’s social media postings prior to the decision to

suspend, they knew that both were innocuous. Shortly after the meeting in which the

administrators decided to suspend V.S., they learned from SRO Talbut that V.S.’s sister’s gun

posed no threat. At this point, the responsibility for any further disruption rested squarely with

the administrators who failed to use easily available facts to quell the false rumors. To find

otherwise validates an unprecedented eighteen-month suspension, based on nothing more than

rumor and speculation which the District knew to be false.

       Further, even considered collectively, these pre-suspension incidents do not forecast

substantial disruption. See T.V. v. Smith-Green Cmty. Sch. Corp., 807 F. Supp. 2d 767, 783-84



                                                ‐ 16 ‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 22 of 31



(N.D. Ind. 2011) (holding a school district had not shown a risk of substantial disruption where

two parents complained and there was “petty sniping” among students.); J.C. v. Beverly Hills

Unified School District, 711 F.Supp.2d 1094, 1117-1119 (C.D. Cal. 2010) (holding a school

district had not shown a disruption where there was one upset parent, one student refused to go to

class, and five students missed a portion of their classes.)

                                   b. Post-Suspension Claims of Disruption

           Defendants’ claim of disruption after the suspension letters also fails. First, these

claims fail because if disruption occurred, it was the result of the administrators’ failure to act to

quell the false rumors. Second, there was no substantial disruption. No classes were cancelled

or interrupted to the extent that teaching could not continue. There is also no evidence of a

substantial uptick in discipline or even a concern of further discipline for students. Further, there

was no barrage of calls or complaints, no emails, no students were taken out of class, no

increased truancy, no decline in test scores, no students were unruly or unmanageable, no

notification was sent out to the District community and no additional safety measures were put in

place. (St. ¶¶ 143-153, 184, 190.) Perhaps most telling is that none of the first-hand testimony or

records from students establish there was any concern about V.S’s social media posts. (St. ¶¶

79-80; 168-173; Holloway Decl. ¶¶4-7 attached to Payne Decl. as Ex. S; Kerstin McCoy

Decl.¶¶4-11 attached to Payne Decl. as Ex. HHH.)

        The competent testimony offered by the District to show disruption is grossly

insufficient. SRO Talbut, who is not a District employee, estimates that he spoke about the posts

to approximately 17 students of the eleven hundred who attended the high school. 3 (St. ¶¶ 88, 91

122, 127.) All the conversations with students were short and happened in his office or the


3
  This is assuming each of these students had actually seen V.S.’s social media posts and were not reporting rumors
they heard about the posts, which based on the evidence in the record seems very unlikely.

                                                       ‐ 17 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 23 of 31



hallways. (Id.) He also had two short phone conversations with parents on December 8th. (St. ¶¶

101-103.) He later went to the Spero house to make sure the gun was safe. (St. ¶ 123.) At the

end of the school day, he spoke with two of the students who initially reported the posts because

other students were giving them a hard time for reporting them. (St. ¶ 129.) None of the actions

SRO Talbut took are inconsistent with his duties as a School Resource Officer. (St. ¶ 130.); see

Burge v. Colton Sch. Dist. 53, 100 F. Supp. 3d 1057, 1072 (D. Or. 2015) (holding that having a

teacher’s assistant shadow a student for an entire day did not support the District’s contention of

a substantial disruption because it was part of her ordinary duties), see also J.C. 711 F. Supp. 2d

at 1118 (holding that the District did not show that the actions they took to resolve the situation

were outside the realm of ordinary school activities.)

       The administrators’ actions on December 8th also do not support the District’s substantial

disruption claims. They left a meeting twenty minutes after it was scheduled to end. (St. ¶¶ 94-

95.) Ms. Caddick did not speak to a single student who was concerned about V.S.’s social media

posts. (St. ¶ 135.) Mr. Kasson spoke very briefly to at most five to ten students who came into

the assistant principal’s office. (St. ¶ 132.) The administrators also had meetings about V.S.

throughout the day. These are consistent with the duties of school administrators at Vestal, all of

whom testified they regularly worked well past the end of the school day. (St. ¶¶ 9-14.) At the

end of the day, the administrators decided to cancel a lockdown drill that no students and very

few staff knew about. (St. ¶¶ 137-142.) The drill was completed only three school days later with

no penalty to the District. (Id.) After their final meeting of the day about V.S.’s social media

posts at 3 p.m. Ms. Caddick and Mr. Kasson had time to work on an investigation unrelated to

V.S.’s social media activities. (St. ¶ 166.)




                                                ‐ 18 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 24 of 31



       While there was undoubtedly some discussion in the hallways or commons about V.S.’s

speech and/or the subsequent discipline, these discussions, the rescheduling of an unannounced

drill, and the administrators’ performance of duties within the scope of their normal employment

do not form a sufficient basis for finding foreseeable and substantial disruption. See J.S. 650 F.3d

at 922 (holding there was no foreseeable substantial disruption where a counselor had to

reschedule appointments, students complained to a teacher, and students disrupted a class by

discussing the speech for five or six minutes.); see also Burge, 100 F. Supp. 3d at 1072 (holding

there was no showing of a foreseeable substantial disruption where School District

administrators and staff engaged in conduct consistent with their regular duties).

       Finally, students and members of the community protested V.S.’s suspension. In

response to the media coverage, which began on December 18, 2016, the District received

multiple calls and e-mails, most of which were supportive of V.S. (St. ¶¶ 184-190.) The protests

of the District’s decision by students, parents, and the public, and the media coverage of the

suspension are not relevant to any substantial disruption inquiry because they were made in

response to the District’s decision to suspend V.S. and not his speech. J.S., 650 F. 3d at 929 n. 6;

Schoenecker v. Koopman, 349 F. Supp. 3d 745, 753 (E.D. Wis. 2018) (holding news coverage in

response to a school’s decision to censor speech cannot be used to demonstrate “substantial

disruption”); Flaherty v. Keystone Oaks Sch. Dist., 247 F. Supp. 2d 698, 704 (W.D. Pa. 2003)

(holding disrespect, negative publicity, and negative attention on the school are not sufficient

evidence of a “substantial disruption” under Tinker.)

    1. The District’s Speculation, Conjecture, and Hearsay do not Fill the Holes in the Record

         The District attempts to buttress the insignificant record evidence of disruption with

hearsay, speculation, and conclusory allegations. (Defs’ SOMF ¶¶ 20, 22, 59, 80, 90, 100, 103,



                                               ‐ 19 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 25 of 31



104, 117, 119, 122-123,125,141,144-145,147,151,160-161,168, 206.) They allege “rumors were

going around,” “students were discussing a rumor,” and “people other than J.P. and M.D. were

also scared Plaintiff was going to do something.” (Defs’ SOMF ¶¶ 101,104.) Now --- more than

three years after the incident occurred ---- Defendants contend there was a “flood of reports and

phone calls,” claiming that the volume was so high they did not have time to record the names of

the callers. (Defs’ SOMF ¶ 122.) These speculative and conclusory allegations are insufficient to

show substantial disruption. See Schoenecker, 349 F. Supp.3d at 753 (holding that vague

assertions of disruptions in class are insufficient to forecast a “substantial disruption.”); Mardis

v. Hannibal Pub. Sch. Dist. # 60, 2009 U.S. Dist. LEXIS 36016, at *12 (E.D. Mo. 2009)

(unsupported statements that the School received numerous phone calls from parents, students

and the media are not sufficient.)

       Defendants’ speculative and tardy assertions are not only insufficient as a matter of law;

they are also contradicted by the record and common sense. Remarkably they did not make their

way into the superintendent’s hearing record. Deborah Caddick, Clifford Kasson and SRO

Talbut did not testify to a “flood” of reports or calls. (St. ¶204.) The contemporaneous notes

taken by administrators that day and the next do not indicate any calls from individuals, other

than Mr. Dauber, interested in V.S.’s situation. (St.¶90, Administrator Notes from December 8th

and 9th attached to Payne Decl. as Ex. D, G, EEE, FFF.) It strains reason and credulity to find

that the secretaries would record Mr. Spero’s phone message in a “while you were out” note,

(St.¶87) but record none of the other “flood” of calls. Moreover, the District did not receive a

single email from a parent, or anyone else about the V.S. matter from December 8th-17th.

(St.¶174.) Most telling in demonstrating a lack of disruption and concern is that the District did

not ever use its notification system to send a text or an email or a letter to advise parents, who



                                                ‐ 20 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 26 of 31



were allegedly “flooding” the office with calls, that there was nothing to be concerned about. (St.

¶153.)

      B. The Extraordinarily Severe Punishment Also Supports the Conclusion that
Defendants Violated the First Amendment.
         While the Second Circuit has not squarely addressed the issue, its case law suggests that

an unjustifiably severe punishment is an unreasonable response under Cuff, and presents further

evidence of a First Amendment violation. See Doninger, 527 F 3d at 53 (“[W]e have no occasion

to consider whether a different, more serious consequence than disqualification from the student

office would raise constitutional concerns.”); Wisniewski, 494 F.3d at 40 (declining to decide

whether a six month suspension would offend the First Amendment because plaintiff made no

such challenge).

         As a preliminary matter, Defendants’ contention that once the court finds foreseeability,

it cannot review the nature of the discipline, defs.’ mem. at 15, lacks merit in two respects. First,

there is no reasonable basis on which this Court could find either violent speech or foreseeability.

Second, as the dicta in Doninger and Wisniewski suggest, an unreasonably long suspension could

violate the First Amendment even where it was reasonably foreseeable that disruption would

result from the speech.

         The discipline in this case was both out of proportion to the offense defendants found had

occurred and more severe than the discipline the District imposed in cases of heinous

misconduct. Here, V.S. was suspended for 18 months, a suspension tantamount to a permanent

suspension for a student mere months away from graduation. Both a student with a long history

of cyber-bullying and referrals to law enforcement who posted online that she would blow up the

school, and another who threatened to bring a shotgun to school and kill multiple people,

received shorter suspensions than V.S. (St. ¶¶ 205-206, 208-209.)


                                                ‐ 21 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 27 of 31



        Sadly, overtly racist and anti-Semitic speech and acts by students have been punished far

less severely than V.S.’s voicing his opinion that the District is racist. Assaulting Jewish

students because they are Jewish, using anti-Semitic language, and calling a student of color a

“nigger” have been deemed to warrant a lesser suspension than V.S.’s conduct. (St. ¶¶ 20-22,

235.) And when the media uncovered racist messages between white students on the Vestal

football team, necessitating extra security and triggering calls from other superintendents as well

as discussion in the school and community, no students were suspended. (St. ¶ 238.)

       Further, the suspensions upheld by the Second Circuit have been substantially shorter

than V.S.’s suspension. School Districts have routinely given far less severe punishments for

speech that caused substantial disruptions and were explicitly threatening. See Cuff, 677 F.3d at

112; Wisniewski, 494 F.3d at 37.

       The conclusion that the disproportionate penalty meted out to V.S. violated the First

Amendment is strengthened by the District’s imposition of an eighteen-month suspension after it

knew that none of his communications posed a threat to the District. The untrue rumors stopped

being discussed in school only one day after they started. (St. ¶ 147.) During the pendency of his

hearing V.S. returned to the school, his teachers noted a marked improvement in his

performance, and he was on track to graduate. (St. ¶¶ 24-27, 197.) See Lavine, 257 F.3d at 992,

(holding that although the student’s emergency short term suspension did not violate the First

Amendment, the school’s continued placement of negative documentation in the student’s file

after the threat had ended did.)

       C. Defendants’ Remaining First Amendment Arguments Lack Merit.

       Defendants argue that V.S.’s First Amendment claim requires his speech to have been

“chilled.” That argument fails because V.S. suffered concrete harm in the form of his eighteen-



                                               ‐ 22 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 28 of 31



month suspension and inability to graduate with his class. See Gill v. Pidlypchak, 389 F.3d 379,

383 (2d Cir. 2004) (holding that a plaintiff who alleges a harm independent of chilling can

pursue a First Amendment claim without showing that his speech was chilled).

       Defendants next argue that V.S. failed to show “but for” causation. As we understand

their argument, they contend that they disciplined V.S. solely for his social media posts. The

argument fails for two reasons. First, the record is replete with admissions by defendants’

representatives that V.S.’s complaints to his classmates partially motivated the suspensions. (See

Payne Exs. H, I, J, UU.) Second—and more important—the argument assumes that the social

media posts were a permissible basis for discipline. As shown throughout this memorandum,

discipline based on the posts violated the First Amendment.

II. DEFENDANTS VIOLATED PLAINTIFF’S RIGHT TO SUBSTANTIVE DUE
PROCESS
       “Generally, to establish a substantive due process violation, a plaintiff must: (1) identify

the constitutional right at stake, and (2) demonstrate that the government's action [was]

conscience-shocking or arbitrary in the constitutional sense.” Horton v. Bd. of Educ., 2017 U.S.

Dist. LEXIS 60719 at * 13 (N.D.N.Y. 2017). A school administrator’s suspension of a student

violates substantive due process where there is “no rational relationship between the punishment

and the offense.” DeFabio v. E. Hampton Union Free Sch. Dist., 658 F. Supp. 2d 461, 486

(E.D.N.Y. 2009) (collecting cases). Suspending a student for violating a school policy without

any evidence the student violated that policy violates that student’s Substantive Due Process

rights. J.C. v. Laverne Pub. Sch. Dist., 2018 U.S. Dist. LEXIS 57904, at *8 (W.D. Okla. 2018).

       On the merits, V.S. has established that his right to substantive due process was violated

because there is no rational relationship between his speech and the draconian suspension and

because as the administrators’ statements show, see supra at 13-14, they acted in bad faith to


                                               ‐ 23 ‐
   Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 29 of 31



retaliate against a perceived wrong to their reputations or egos rather than because of substantial

disruption. V.S’s suspension is so grossly disproportionate to his actions and to the discipline

given to students who engaged in overtly anti-Semitic conduct or made racist statements as to

shock the conscience. Therefore, the Court should grant summary judgment to plaintiff on this

claim.

     III. THE INDIVIDUAL DEFENDANTS ARE NOT ENTITLED TO QUALIFIED
                               IMMUNITY.
         The doctrine of qualified immunity protects officials unless (1) “the official violated a

statutory or constitutional right, and (2) . . . the right was ‘clearly established’ at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). Defendants bear the burden

of establishing qualified immunity. Vincent v. Yelich, 718 F.3d 157, 166 (2d Cir. 2013). Where a

right is clearly established “an officer is still entitled to qualified immunity if ‘officers of

reasonable competence could disagree’ on the legality of the action at issue in its particular

factual context.” Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007)

         Plaintiff has established that the individual defendants violated his First and Fourteenth

Amendment rights. Further, it is clearly established in the Second Circuit that a school official

cannot suspend a student for out-of-school speech unless it was reasonably foreseeable the

speech would cause a material and substantial disruption to classwork or discipline at the school.

Cuff, 677 F.3d at 112; Doninger 527 F.3d at 48; Wisniewski 494 F.3d at 38. Defendants tacitly

concede the clear establishment of the First Amendment rights plaintiff asserts but argue that

their actions were reasonable given the factual context. As discussed in detail above, it was not

reasonable for the District to suspend V.S. for off campus speech that posed no reasonably

foreseeable threat to class work or discipline at the school. It was not reasonable for the District

to suspend V.S. for rumors and conjecture that had no actual connection to his speech, or for


                                                  ‐ 24 ‐
    Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 30 of 31



telling his friends that his suspension was unfair. The record establishes the underlying reason for

seeking the suspensions was administrators’ anger and disagreement with V.S.’s tweets. (supra

pp. 12-13.) And, suspending a student simply because administrators are uncomfortable with his

or her speech is clearly not reasonable. See Tinker, 393 U.S. at 509.

        It is also clearly established that an irrational and arbitrary suspension decision such as

the one at issue violates a students’ right to Substantive Due Process. See Rosa R. v. Connelly,

889 F.2d 435, 439 (2d Cir. 1989) (holding a school administrator’s decision violates a student’s

right to Substantive Due Process if it is “arbitrary or irrational or motivated by bad faith.”) As

discussed in detail above, no school official of reasonable competence could find that suspending

a child for five days, much less eighteen months was rationally related to plaintiff’s non-violent,

non-aggressive actions in this case.

     IV. PLAINTIFF IS ENTITLED TO ENTRY OF A PERMANENT INJUNCTION

        V.S. seeks an injunction requiring the District to expunge all mention of his suspension

from the permanent record. Plaintiff has established that he is entitled to a judgment in his favor

and irreparable harm is present based on the constitutional violation. Bery v. City of New York,

93 F.3d 689, 694 (2d Cir. 1996). Therefore, an injunction should issue. See NYCLU v. New York

City Transit Auth., 684 F.3d 286, 294 (2d Cir. 2011) (requiring a showing of actual success and

irreparable harm for a permanent injunction.)

                                          CONCLUSION

        Plaintiffs respectfully request this Court grant their motion for summary judgment, deny

defendants’ motion, issue a permanent injunction expunging all references to V.S.’s suspension

from his school record, and set the matter for trial to determine appropriate damages, along with

such further relief as is just.



                                                ‐ 25 ‐
Case 3:17-cv-00007-GTS-ML Document 104-65 Filed 06/17/19 Page 31 of 31



   Dated: June 17, 2019             Respectfully submitted,
   Oneonta, New York
                                    S/Willa S. Payne
                                    Willa S. Payne, Esq. (Bar No: 517751)
                                    Susan M. Young, Esq. (Bar No: 102862)
                                    Joshua Cotter, Esq. (Bar No:518217)
                                    LEGAL SERVICES OF CENTRAL NEW YORK
                                    221 S. Warren Street, Suite 300
                                    Syracuse, NY 13202
                                    wpayne@lscny.org




                                 ‐ 26 ‐
